FILED
                           NOT FOR PUBLICATION                              MAY 27 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10557

              Plaintiff - Appellee,              D.C. No. 2:07-cr-01008-ROS

ENRIQUE TORRES-CHAIREZ, a.k.a.
Linio Monsivais-Landero, a.k.a. Enrique          MEMORANDUM *
Torres,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 08-10558

              Plaintiff - Appellee,              D.C. No. 2:01-cr-01025-ROS

  v.

ENRIQUE TORRES-CHAIREZ, a.k.a.
Linio Monsivais-Landero, a.k.a. Enrique
Torres,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

      In these consolidated appeals, Enrique Torres-Chairez appeals from his

guilty-plea conviction and 41-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326, and from the revocation of his supervised release and

eight-month sentence imposed upon revocation. Pursuant to Anders v. California,

386 U.S. 738 (1967), Torres-Chairez’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided the appellant with the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgments are AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    08-10557